Citation Nr: 1012722	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-34 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1946 to June 
1948. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision 
issued by the RO.


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  A current low back disorder manifested by back pain is 
not shown to be due to an event or incident of active 
service.


CONCLUSION OF LAW

A disability manifested by low back pain is not shown to be 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence 
from the RO dated in May 2007.  This letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist him in completing his claim and identified his duties 
in obtaining information and evidence to substantiate his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  Thus, the content of the notice letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the May 2007 letter.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim of entitlement to service 
connection, there are four factors for consideration.  These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of 
a disability; (2) whether there is evidence establishing 
that an event, injury, or disease occurred in service, or 
evidence establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus, but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Simply stated, the standards of McLendon are not met in this 
case.  With respect to the Veteran's claimed low back 
disorder, there is no evidence of a current disability or 
persistent or recurrent symptoms, other than pain, of a 
disability.  Therefore, a VA examination to evaluate these 
claimed disabilities is not warranted.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).    

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to 
favor one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. 
App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

Factual Background and Analysis

The Veteran asserts that he has current disability 
manifested by low back pain which onset during his period of 
service.  However, his service treatment records contain no 
complaints of, treatment for or findings referable to a back 
disorder.  At the time of his June 1948 separation physical 
examination, no back pathology was identified by the 
examiner.  

Private medical records from the Gundersen Clinic dated in 
May and November 1987 include a medical history of low back 
syndrome, without further explanation.  Beginning in April 
2005, private treatment records document the Veteran's 
complaints of back pain.  In an April 2005 record, he 
complained of back pain ongoing for approximately two to 
three weeks.  He indicated a history of past back problems 
and reported a history of degenerative joint disease of the 
hips and knees.  He complained of pain in his lower back.  
The diagnosis was back pain and he was scheduled for 
physical therapy.

A May 2005 treatment record documents the Veteran's overall 
good health with "recent development of low back pain.  He 
was interested in learning appropriate therapeutic exercises 
to increase lumbar spine flexibility and strength.  The 
stated goal was to work toward improving lumbar 
stabilization and improving tolerance to yard work and house 
work.  The primary diagnosis was chronic back pain.  A 
February 2007 private record documented complaints of right 
side back pain.  The assessment was lower back pain.

In an October 2008 statement, D.J.W., MD reported that he 
had been the Veteran's primary physician since August.  The 
physician repeated the Veteran's contentions that he 
develops acute back pain with lifting, which when 
exacerbated is severe and debilitating but resolves over 
time.  The physician noted that the Veteran traced the onset 
of the exacerbations of acute back pain to an injury 
sustained during his period of service and explained that it 
was possible that the injury predisposed him to more 
frequent and severe exacerbations of back pain.  The 
physician opined that it was at least as likely as not that 
the Veteran's current exacerbations of back pain were 
related to the original injury.

In a November 2008 statement, J.H., PA-C reported that he 
had been the Veteran's primary care provider for many years.  
He noted that the Veteran had a history of back pain 
aggravated by shoveling snow and other normal daily 
activities.  He opined that the Veteran's "condition" at 
least as likely as not initially occurred during his period 
of service (while the Veteran was lifting fuel barrels).

In this case, while several private health care providers 
have indicated that the Veteran has back pain, no evidence 
of a current low back disability. As a general matter, 
service connection for a disability on the basis of the 
merits of such claim is focused upon (1) the existence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  While it is true that the Veteran has complaints 
of low back pain attributable to his period of service, 
there is no evidence of a current disability related 
thereto, and as such, there is no possible basis to 
establish a relationship between his period of service and a 
non-existent low back disorder today.  In this regard, the 
Board notes that "pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).

Further, the Board is aware that in the October and November 
2008 private treatment records, the medical professionals 
found a causal relationship between events of the Veteran's 
period of service and his complaints of low back pain.  
Notwithstanding pain, alone, cannot constitute a disability 
(see Sanchez-Benitez supra), the Board notes that these 
opinions were based on medical history as reported by the 
Veteran and are unsupported by any other evidence of record.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent 
medical evidence merely because the transcriber is a health 
care professional); Black v. Brown, 5 Vet. App. 177, 180 
(1995) (a medical opinion is inadequate when it is 
unsupported by clinical evidence).

Finally, the Board notes that the Veteran was discharged 
from service in June 1948.  The first evidence of record of 
back problems subsequent to service was in 1987, almost 40 
years after separation from service, when a history of low 
back syndrome was noted.  Evidence of a prolonged period 
without medical complaint after service can be considered 
along with other factors in the analysis of a service 
connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

For these reasons, the Board finds that service connection 
for a low back disorder is not warranted in this case.  

The only other evidence of record supporting the Veteran's 
claim is various lay assertions submitted by him.  While lay 
assertions can be competent evidence concerning continuity 
of symptoms capable of lay observation, a veteran, without 
the requisite medical training or credentials, is not 
competent to render a diagnosis or a competent opinion as to 
medical causation.  As the Veteran lacks the medical 
expertise regarding low back disorders, any such lay opinion 
does not constitute competent medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. at 
494-95 (1992).  In any event, the Veteran in this case has 
not presented evidence of a continuity of symptoms.   

A basis for awarding service connection for low back 
disorder has not been established.  The Board acknowledges 
that VA is statutorily required to resolve the benefit of 
the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because 
the preponderance of the evidence is against the Veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, this appeal is denied.


ORDER

Service connection for a low back disorder is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


